In the

    United States Court of Appeals
                For the Seventh Circuit

No. 13-1468

UNITED STATES OF AMERICA ,
                                                 Plaintiff-Appellee,

                                v.

AMONO WASHINGTON ,
                                             Defendant-Appellant.


            Appeal from the United States District Court
                 for the Southern District of Illinois.
      No. 3:12-CR-30103-001-W DS — William D. Stiehl, Judge.



  ARGUED DECEMBER 17, 2013 — DECIDED JANUARY 17, 2014



   Before FLAUM , SYKES, and TINDER, Circuit Judges.
    SYKES, Circuit Judge. Amono Washington pleaded guilty to
attempting to possess cocaine with intent to distribute and was
sentenced to a term of 97 months in prison. In imposing that
sentence, the judge said only that he had “considered all the
factors of 18 U.S.C. § 3553(a)” and that the crime was “serious.”
Although the case is straightforward and the sentence is within
2                                                  No. 13-1468

the sentencing guidelines range, this truncated explanation for
the 97-month term is insufficient. Accordingly, we vacate the
sentence and remand for resentencing.


                        I. Background
   In March 2010 DEA agents arrested Washington at the
home of a suspected drug dealer they had been investigating.
The agents seized approximately 1.765 kilograms of cocaine
from the residence. Washington admitted that he was attempt-
ing to purchase that cocaine.
    Washington was indicted on a single count of attempting to
possess cocaine with intent to distribute, see 21 U.S.C. §§ 846,
841(a)(1), and pleaded guilty as charged. At sentencing the
district court calculated a sentencing guidelines range of 97 to
121 months’ imprisonment and sentenced Washington to
97 months, the bottom of that range. To explain the sentence,
the judge said only that he had “considered all the factors of
18 U.S.C. § 3553(a)” and noted that Washington had been
“involved in a serious crime, a serious crime in the sense of
what it is doing to so many people in our society, not only the
dealing of the drugs, but also the using of them.” The court
also imposed a $500 fine. The presentence report stated that
Washington did not have the financial ability to pay a fine
immediately, but concluded that he would be able to pay a fine
at a later date through the Inmate Financial Responsibility
Program or while on supervised release.
No. 13-1468                                                      3

                         II. Discussion
    On appeal Washington challenges only his sentence,
arguing that the district court inadequately explained its choice
of a 97-month term of incarceration and a $500 fine. With
regard to the term of imprisonment, the district court need not
have addressed all of the § 3553(a) factors “in checklist fash-
ion,” United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008),
but it was required to “adequately explain the chosen sentence
to allow for meaningful appellate review and to promote the
perception of fair sentencing,” Gall v. United States, 552 U.S. 38,
50 (2007). And because the judge imposed a sentence within a
guidelines range exceeding 24 months, he was further obli-
gated to state “the reason for imposing a sentence at a particu-
lar point within the range.” 18 U.S.C. § 3553(c)(1); see United
States v. Lyons, 733 F.3d 777, 785–86 (7th Cir. 2013).
    The district court did not meaningfully explain why
97 months was an appropriate sentence for Washington. The
court’s summary assertion that it had “considered all the
factors of 18 U.S.C. § 3553(a)” is procedurally insufficient.
See, e.g., United States v. Cunningham, 429 F.3d 673, 679 (7th Cir.
2005). And the court’s reference to the seriousness of drug
crimes in general did nothing to explain why, in the context of
Washington’s particular offense, the court settled on a sentence
of 97 months. True, the judge expressed hope that, while
incarcerated, Washington would take advantage of rehabilita-
tion programs, but rehabilitative programming is an inappro-
priate basis for imposing a prison sentence. See 18 U.S.C.
§ 3582(a); Tapia v. United States, 131 S. Ct. 2382, 2391 (2011).
And, in any event, the court does not appear to have relied on
4                                                    No. 13-1468

the availability of rehabilitation to justify Washington’s term of
incarceration.
   In short, the court’s terse remarks do not reflect “an
individualized assessment based on the facts presented,” Gall,
552 U.S. at 50; the record is simply too thin for meaningful
review, cf. Lyons, 733 F.3d at 784–86; United States v. Garcia-
Oliveros, 639 F.3d 380, 381–82 (7th Cir. 2011).
    The government emphasizes that this court requires less
explanation from district courts imposing within-guidelines
sentences, see United States v. Curby, 595 F.3d 794, 797 (7th Cir.
2010); United States v. Harris, 567 F.3d 846, 854 (7th Cir. 2009),
and that all of Washington’s arguments in mitigation were
routine and therefore appropriately passed over in silence,
see United States v. Gary, 613 F.3d 706, 709 (7th Cir. 2010).
Washington concedes that his arguments in mitigation—that
he wished to be a presence in the lives of his two children, had
been involved in a drug-treatment program between the time
of his arrest and plea hearing, and could make “meaningful
contributions” to his family and community in the future—did
not necessarily require specific responses from the district
court. See, e.g., United States v. Chapman, 694 F.3d 908, 916 (7th
Cir. 2012); United States v. Tahzib, 513 F.3d 692, 695 (7th Cir.
2008). But he argues that the district court was required to
provide some explanation for the sentence imposed beyond a
rote and summary invocation of the § 3553(a) factors.
    We agree. Our concern here is that even when faced with
only stock arguments, the district court may not presume that
a within-guidelines sentence is reasonable, see Rita v. United
States, 551 U.S. 338, 351 (2007), and must provide an
No. 13-1468                                                       5

“independent justification” in accordance with the § 3553(a)
factors for the term of imprisonment imposed, Lyons, 733 F.3d
at 785–86; see Garcia-Oliveros, 639 F.3d at 382. The district court
did not provide this justification. Thus, expressing no view as
to what a substantively reasonable sentence might be in this
case, we must remand for resentencing.
    Before closing, we note that Washington’s challenge to the
$500 fine—substantially less than the $15,000 minimum
recommended by the guidelines, see U.S.S.G. § 5E1.2(c)(3)—is
unavailing. District judges are not required by U.S.S.G.
§ 5E1.2(a) or 18 U.S.C. § 3572(a) to make express findings when
imposing a fine unless the fine imposed is inconsistent with the
presentence report. See United States v. Artley, 489 F.3d 813, 826
(7th Cir. 2007); United States v. Bauer, 129 F.3d 962, 964–66 (7th
Cir. 1997). And the district court’s decision in this case to
impose a substantially-below-guidelines fine of $500 was not
inconsistent with the presentence report’s recommendation
that although Washington does not have the financial ability to
pay a fine immediately, he could pay a fine as part of the
Inmate Financial Responsibility Program or while serving his
term of supervised release. See United States v. Riley, 493 F.3d
803, 810–11 (7th Cir. 2007); United States v. Isienyi, 207 F.3d 390,
393–94 (7th Cir. 2000).
   For the foregoing reasons, we VACATE Washington’s
sentence and REMAND for resentencing.